Citation Nr: 1640389	
Decision Date: 10/12/16    Archive Date: 10/27/16

DOCKET NO.  14-14 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for cervical spine degenerative disc disease (DDD), status post-fusion.

2.  Entitlement to an initial rating higher than 20 percent for right (dominant) upper extremity (RUE) radiculopathy.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


WITNESSES AT HEARING ON APPEAL

The Veteran and a friend


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran served on active duty from March 1992 to March 1992. 

This appeal to the Board of Veterans' Appeals (Board) arose from December 2012 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Jackson, Mississippi that granted an increased rating from 10 to 20 percent for the DDD, effective August 20, 2012 and a January 2012 rating decision granted service connection for associated radiculopathy of the right upper extremity (RUE) with an initial 20-percent rating, effective December 29, 2011.  The Board takes jurisdiction of the TDIU matter as part and parcel of the increased rating issue as the Veteran has asserted unemployability.  See Rice v. Shinseki, 22 Vet. App. 447, 553 (2009).

In July 2016, the Veteran appeared at a Board hearing at the RO via video conference before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is in the claims file.


FINDINGS OF FACT

1.  Prior to March 26, 2015, the cervical spine DDD manifested with painful motion, combined range of motion (CROM) greater than 170 degrees, an asymptomatic surgical scar, and mild incomplete paralysis of the RUE middle radicular nerve.

2.  As of March 26, 2015, the cervical spine DDD manifested with motion on forward flexion of 0 to 30 degrees, an asymptomatic surgical scar, and moderate incomplete paralysis of the RUE middle radicular nerve.

3.  The Veteran's cervical spine disability does not preclude him from obtaining and maintaining substantially gainful employment.

CONCLUSIONS OF LAW

1.  The requirements for a rating of 30 percent, and no higher, for cervical spine DDD are met, effective March 26, 2015.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.400(o), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the spine (General Formula),  Diagnostic Code (DC) 5210-5243 (2015).

2.  The requirements for an initial rating of 40 percent for associated RUE radiculopathy are met, effective March 26, 2015.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.400, 4.1, 4.3, 4.7, 4.10, 4.124a, DC 8511.

3.  The requirements for a TDIU are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the December 2012 rating decision, via a December 2011 letter, the RO provided the Veteran with time- and content-compliant VCAA notice.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Shinseki (Vazquez-Flores I), 22 Vet. App. 37 (2008).  The Veteran has not asserted any notice error or claimed specific prejudice as a result.  Hence, the Board finds that VA complied with the VCAA notice requirements.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's VA records, to include the Compensation and Pension examination reports, and the records related to his receipt of disability benefits from the Social Security Administration (SSA) are in the claims file.  The Veteran does not assert that there are additional records to be obtained.  

In this case the 2011 VA examination recorded active ROM of the cervical spine; the examiner did not record pain with passive motion or with weightbearing.  However, the examiner answered the question about if the Veteran has functional loss functional impairment and/or additional limitation of ROM of the cervical spine (neck) after repetitive noting that he had less movement.  The examiner did not record weakened movement, excess fatigability, incoordination or pain on movement.  As the examiner did not mark these possible functional effects, the Board finds no prejudice in this case because the is no evidence to suggest that passive motion of the cervical spine would be worse than active, or that with weight-bearing, forward flexion would be less than 30 degrees, as is required for a higher rating of 30 percent.

As concerns the Veteran's Board hearing, all applicable procedural requirements were complied with, as evidenced by the absence of any objection by the Veteran.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

Applicable Law and Regulation

Disability ratings are intended to compensate for impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.27.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, see 38 C.F.R. §§ 4.1, 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  Evaluations are based on functional impairments which impact a veteran's ability to pursue gainful employment.  38 C.F.R. § 4.10.

If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating, otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; see Peyton v. Derwinski, 1 Vet. App. 282 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Nonetheless, separate, or staged, ratings can be assigned for separate periods during the rating period on appeal based on the facts found.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  In DeLuca, the Court stated that increased symptomatology due to weakness, fatigue, etc., where possible, should be stated by examiners in terms of additional loss of range of motion.  DeLuca, 8 Vet. App. at 205.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The Court of Appeals for Veterans Claims has held that the final sentence of § 4.59 creates a requirement that certain range of motion and other testing be conducted whenever possible in cases of joint disabilities.  Correia v. McDonald, 28 Vet. App. 158, 168 (2016).

Rating Criteria

The rating criteria require that arthritis due to trauma be rated as degenerative arthritis.  See 38 C.F.R. § 4.71a, DC 5010.  Degenerative arthritis is rated under DC 5003, which provides that degenerative arthritis established by X-ray is rated on the basis of limitation of motion (LOM) under the appropriate DCs for the joint involved.  Spine disabilities are evaluated under the General Formula.  38 C.F.R. § 4.71a.  It provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 30-percent rating is warranted for forward flexion of the cervical spine limited to 15 degrees or less.  A 20-percent rating applies if forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or, if the combined range of motion of the cervical spine is not greater than 170 degrees; or if the disability is manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  Associated objective neurological abnormalities are rated separately under an appropriate DC.  Id., Note (1).

Intervertebral disc syndrome (IVDS) is rated (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months or by combining under § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  38 C.F.R. § 4.71a, DC 5243.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id., Note (1).  When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.  Id., Note (2).

Discussion

Historically, an October 1999 rating decision granted service connection for traumatic arthritis of the cervical spine at the C5-6 level and assigned a 10-percent rating, effective in September 1996.  In February 2003, the Veteran underwent a cervical spine fusion.  VA received his current claim of entitlement to an increased rating in October 2011.  (10/05/2011 VBMS-VA-21-4138)

The December 2011 spine examination report (12/29/2011 VBMS-VA Examination) reflects that the Veteran complained of increased neck pain and tingling of both hands and forearms.  He reported that a neurologist told him in 2009 that further surgery would not help his symptoms.  The Veteran reported further that during flares he had difficulty looking up.  Physical examination revealed localized tenderness and guarding.  The examiner noted that the guarding was not severe enough to cause an abnormal posture or gait.  ROM on forward flexion was 0 to 35 degrees with onset of pain at 20 degrees; backwards extension to 15 degrees with onset of pain at 10 degrees; right lateral flexion to 25 degrees; left lateral flexion to 35 degrees; right lateral rotation to 50 degrees; and left lateral rotation to 40 degrees, for a CROM of 170 degrees.  See 38 C.F.R. § 4.71a, Plate V for normal ROM values in each plane.  The examiner noted that cervical radiculopathy was confirmed by an EMG in 2007, and that X-rays showed no fracture.

Upon receipt of the examination report, the RO granted the increase for the orthopedic symptoms on the basis of the CROM of the Veteran's cervical spine, as motion on forward flexion was greater than 0 to 30 degrees.  The Board finds that the RO assigned the appropriate rating.  As just noted, a higher rating was not met or approximated due to the ROM on forward flexion.  Further, the examiner noted that repetitive use testing revealed no additional loss of ROM.  See 38 C.F.R. §§ 4.40, 4.45.  The examiner also noted that there had not been any incapacitating episodes.  The Veteran underwent another examination in October 2012.

The general examination report (10/23/2012 VBMS-VA Examination, p. 7 et seq) reflects that the Veteran reported that he lived alone, he was independent in his activities of daily living, he left home whenever he desired, and he drove himself to wherever he had to go.  He complained of continuous tingling and shooting pain down the right arm, and a weak grip.  Despite these complaints, he reported that he occasionally played the guitar.  He also reported up to 20 flare-ups a week where his pain increased to 9/10 intensity.  One of the triggers for a flare-up was lifting more than 10 pounds.  Physical examination revealed no localized tenderness or muscle spasms.  Testing of ROM revealed forward flexion to 35 degrees; extension to 25 degrees; right lateral flexion to 25 degrees; left lateral flexion to 20 degrees; and lateral rotation to 20 degrees bilaterally, all movements with evidence of pain.

The objective findings on clinical examination show the orthopedic symptoms of the Veteran's cervical spine DDD continued to manifest at the 20-percent rate, as motion on forward flexion was greater than 0 to 30 degrees.  CROM has no bearing on the rating once 20 percent is reached.  See 38 C.F.R. § 4.71a, General Formula.  Further, the examiner noted that repetitive-use testing revealed no additional loss of ROM due to pain, weakness, etc.  See 38 C.F.R. §§ 4.40, 4.45.  The examination report reflects that the examiner noted intervertebral disc syndrome (IVDS) was present, but also noted that there had not been any incapacitating episodes.  Thus, the Board finds that the criteria for a rating higher than 20 percent for the orthopedic manifestations were not met as of the October 2012 examination.  38 C.F.R. §§ 4.1, 4.10, 4.71a, General Formula.  The examiner noted that the surgical scar residual was not painful or otherwise symptomatic.  Hence, there is no factual basis for a separate rating for a painful scar.  See 38 C.F.R. § 4.118, DC 7804.

At the March 2014 examination, the Veteran complained of decreased right arm and grip strength and pain.  He denied flare-ups.  Physical examination revealed tenderness to palpation of the soft tissue but no muscle spasms.  Testing of ROM revealed forward flexion to 35 degrees; extension to 15 degrees; right lateral flexion to 25 degrees; left lateral flexion to 20 degrees; and lateral rotation to 20 degrees bilaterally, all movements with evidence of pain.  The examiner assessed the Veteran's functional loss as more movement than normal, weakened movement, and pain on movement.  The objective findings on clinical examination again showed cervical spine forward flexion greater than 0 to 30 degrees.  Hence, a rating higher than 20 percent for the orthopedic symptoms was not met or approximated. 38 C.F.R. § 4.71a, General Formula.  Further, the examiner noted that there was no additional loss of ROM on repetitive-use testing, 38 C.F.R. §§ 4.40, 4.45, and there had not been any incapacitating episodes.

The Veteran's outpatient records reflect that his symptoms were essentially as he reported them at the examinations.  Chronic neck pain of 6/10 or greater intensity is noted, which impacted his ability to look up and lift heavy items.  Although the Veteran must deal with daily pain, an outpatient entry noted that the cervical spine disability manifested with minimal clinical deficit, and it was essentially stable.  (2014 VVA CAPRI, p. 91)  The medical evidence also reflects that the Veteran has a non-service-connected low back disability which also causes a significant amount of the pain for which he is treated.  The RO arranged yet another examination as part of the development of the Veteran's appeal.

The March 2015 examination report reflects that the Veteran complained of chronic 6/10 pain, and that on some days during flare-ups he could not get out of bed.  Physical examination revealed tenderness to palpation of the soft tissue and muscle spasms severe enough to cause an abnormal gait.  Motion on forward flexion was 
0 to 20 degrees.  The Veteran was unable to do repetitive-use testing due to complaints of extreme pain.  The examiner noted grimacing and that the Veteran held his neck for support.  The examiner assessed the Veteran's functional loss as less movement than normal, weakened movement, excess fatigability, pain on movement, and interference with sitting, standing, and/or weight bearing.  (03/26/2015 VBMS-VA Examination)

The objective findings on clinical examination show the Veteran's cervical spine to have met the criteria for the maximum, 30-percent rating as of the date of the examination, March 26, 2015.  38 C.F.R. §§ 3.400(o), 4.71a, General Formula.  The Board finds that the next-higher rating is not more nearly approximated as the 2015 examination did not reveal evidence of ankylosis.

At the hearing, the Veteran testified that over the years his reported symptoms had existed for years: chronic pain, difficulty looking up and turning his head to look at something, and that he needed help with housecleaning.  In response to the undersigned, the Veteran specifically replied that he was not reporting a worsening of his symptoms since his last examination.  Hence, the Board finds no basis to remand for a more current examination.

RUE Radiculopathy

The RO granted service connection for associated radiculopathy of a peripheral nerve.  The rating criteria provide that, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, Diseases of The Peripheral Nerves.

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Further, the use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated to arrive at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

The RO evaluated the Veteran's RUE radiculopathy under DC 8511, which rates paralysis and incomplete paralysis of the middle radicular group peripheral nerve.  See 38 C.F.R. § 4.124a.  DC 8511 provides ratings for paralysis of the middle radicular group of nerves.  The Veteran is right handed; so the ratings for the major side are applicable.  These criteria provide that mild incomplete paralysis is rated as 20-percent disabling on the major side; moderate incomplete paralysis, 40 percent; and, severe incomplete paralysis, 50 percent.  Complete paralysis of the middle radicular group, with adduction, abduction, and rotation of arm, flexion of elbow, and extension of wrist lost or severely affected, is rated 70 percent disabling on the major side.  38 C.F.R. § 4.124a, DC 8511.

As noted in the discussion of the orthopedic symptoms, at the December 2011 examination the Veteran reported complaints of pain and tingling of both hands and forearms.  Neurological examination revealed motor strength of 5/5 normal on flexion and extension of both elbows and wrists.  The examiner noted that there was no muscle atrophy.  Deep tendon reflexes at the triceps and biceps were 2+ bilaterally, and absent at the right brachioradialis.  Sensation was decreased at the right forearm but otherwise intact and normal bilaterally.  Of the Veteran's reported subjective complaints of mild right radicular pain, paresthesias, and numbness, objective examination noted only the decreased sensation.  The examiner noted that the left side was not affected.  The Board finds that when compared to complete paralysis of the middle radicular group, the pertinent medical and lay evidence findings more nearly approximated mild incomplete paralysis and the presently assigned 20-percent rating.  38 C.F.R. § 4.124a, DC 8511.  More severe symptoms were not met or approximated, as the Veteran's UE motor strength and deep tendon reflexes were normal, and there was no atrophy.  Further, the examiner noted that the Veteran had not lost the use of either UE.  (12/29/2011 VBMS-VA Examination, pp. 6-12)

The Veteran reported essentially the same neurological symptoms at the October 2012 examination.  (10/23/2012 VBMS-VA Examination)  Neurological examination revealed normal motor strength of 5/5 throughout the UEs, and there was no muscle atrophy.  Deep tendon reflexes were 2+ throughout the UEs, to include the right brachioradialis.  The examination report reflects that the left side was not affected.  There were no tropic changes.  The examiner noted the symptoms as severe RUE constant radicular pain and moderate paresthesias.  Id. at 16-19, 25.

Upon receipt and review of the examination report, the RO asked the examiner to clarify the notation of severe RUE radicular pain in light of the objective findings on examination.  In an addendum, the examiner noted that the assessment was based on the Veteran's subjective complaints and not the objective findings.  (11/29/2012 VBMS-VA Examination).  The Board finds that the objective results of the 2012 examination completed and clarified by a competent medical clinician outweigh the subjective symptoms reported by the Veteran.  Thus, the Board finds that the Veteran's right upper extremity neurological symptoms continue to be more nearly approximate mild incomplete paralysis.  38 C.F.R. § 4.10, 4.124a, DC 8511.

The March 2014 examination report reflects that neurological examination revealed normal 5/5 motor strength in all areas throughout the UEs.  The examiner noted that there was no muscle atrophy.  Deep tendon reflexes were diminished at the elbow and wrist bilaterally, and at the left brachioradialis at 1+.  Reflexes were absent at the right brachioradialis.  Sensation was diminished at the right forearm but otherwise normal.  (03/18/2014 VBMS-VA Examination, pp. 9-11)  Notwithstanding the above noted findings on the left side, the examiner noted that the left side was not affected.  Id., p. 12.  In the peripheral nerves part of the examination report, the examiner noted that deep tendon reflexes were normal 
2+ throughout the UEs, to include the brachioradialis, as was sensation.  The examiner assessed the middle radicular group as normal.  Id. at 17-18, 20.

In as much as the Veteran's disability is prone to flare-ups, the Board finds that the RUE neurological symptoms continued to more nearly approximate mild incomplete paralysis and the assigned 20-percent rating.  38 C.F.R. §§ 4.10, 4.124a, DC 8511.  A higher rating was not met or approximated, as there was no increased severity of the loss of sensation or onset of diminished muscle strength, etc.

The earlier discussion of the March 2015 examination set forth the Veteran's complaints of increased pain and other symptoms.  The neurological examination revealed decreased motor strength of 3/5 on right elbow flexion and extension, and 4/5 on right wrist flexion and extension.  Strength was normal on the left side.  The examiner noted that there was no muscle atrophy.  Interestingly, deep tendon reflexes were normal 2+ bilaterally throughout the UEs.  Sensation was diminished at the right shoulder and right forearm.  The examiner noted that the affected nerve roots were the C5-6, the middle radicular group, and C7 groups, the upper radicular group.  The examiner assessed the severity as moderate.  (03/26/2015 VBMS-VA Examination, pp. 3-5)

The Board notes the examiner's inclusion of the upper radicular group.  The upper radicular group impacts all shoulder and elbow movements, the hand and wrist are not affected.  38 C.F.R. § 4.124a, DC 8510.  Since the Veteran complained of loss of right grip strength and right arm pain, the Board finds that an increase for the assigned middle radicular group will compensate the Veteran for the loss of grip strength on the right side.  Thus, the Board finds that moderate incomplete paralysis, and a 40-percent rating, was more nearly approximated as of the March 26, 2015 examination.  38 C.F.R. §§ 3.400(o), 4.7, 4.10, 4.124a, DC 8511.  
A higher rating was not met or approximated, as deep tendon reflexes were normal in the UEs, and there was no muscle atrophy.

As set forth above, the Board has allowed a staged rating as indicated by the evidence.  As concerns extraschedular consideration, the Veteran's reported symptoms, such as decreased motion, pain, decreased motor strength, and diminished sensation, are described and contemplated by the rating schedule.  Hence, his disability picture is not exceptional.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In the absence of an exceptional disability picture, there is no factual basis for referral for extraschedular consideration.  See 38 C.F.R. § 3.321(b)(1).


TDIU 

Applicable Legal Requirements

In order to establish entitlement to individual unemployability (IU), there must be impairment so severe that it is impossible to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned provided that if there is only one service-connected disability, this disability shall be rated at 60 percent or more.  When there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more, and the disabled person must be unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).

Discussion

As already discussed, service connection is in effect for the cervical spine DDD, RUE radiculopathy, tinnitus, and hearing loss.  The tinnitus is rated at 10 percent, and the hearing loss is rated noncompensable.   Both prior March 26, 2015, the Veteran's combined rating is 40 percent.  As of March 26, 2015, the Veteran's total combined rating is 60 percent, with one disability (radiculopathy, right upper extremity) now rated as 40 percent disabling.  See 38 C.F.R. § 4.25.  The cervical spine DDD and RUE radiculopathy can be considered as one disability.  In any case, the Veteran is not eligible for schedular consideration as he disabilities do not combine to a 70 percent disability rating.  38 C.F.R. § 4.16(a).

A total disability rating may still be assigned on an extraschedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).  Thus, the Board must evaluate whether there are circumstances, apart from any nonservice-connected conditions and advancing age, which would justify a total rating based on unemployability.  An IU claim is an alternate way to obtain a total disability rating without recourse to a 100-percent evaluation under the rating schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 (1994).

VA's policy is to award TDIU in all cases where service-connected disability precludes gainful employment regardless of the percentages awarded.  38 C.F.R. §§ 4.16(b).  The Board does not have the authority to assign an extraschedular TDIU rating in the first instance, but it can review the record and determine whether an appropriate case is to be referred to the Director of the VA Compensation Service (Director) or Undersecretary for Benefits for such extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1, 8-10 (2001); see Wages v. McDonald, 27 Vet. App. 233, 236 (2015) ("On its face, the regulatory scheme created by § 4.16(b) merely withholds from rating boards the authority to grant extraschedular TDIU in the first instance.").

The Veteran's VA 21-8940 reflects that he is a high school graduate, and that he had not worked since 2008.  His last employer reported that the Veteran quit work voluntarily, and that disability was not a factor in his departure.

The SSA determined that the Veteran was disabled as of August 2008.  (08/20/2012 VBMS-SSA/SSI Letter, p.7)  SSA relied primarily on the Veteran's VA treatment records to make the determination.  There are significant differences in the definition of disability under the SSA and VA systems; hence, SSA determinations are not binding on VA.  Holland v. Brown, 6 Vet. App. 443, 448 (1994).  On the other hand, there are also significant similarities between the two systems.  Consequently, the Board must provide the basis for disagreeing with or not accepting a finding of disability by a SSA administrative law judge (ALJ).  Id.

In addition to the cervical spine disability, the SSA ALJ also considered the Veteran's age and a non-service-connected seizure disorder.  Age is not a factor when assessing employability under VA regulations.  Nonetheless, notwithstanding the finding of disability, the ALJ still found that the Veteran had Residual Functioning Capacity for light work.  Id., p. 8.  The December 2011 VA examination report reflects that the examiner opined the Veteran was still capable of performing sedentary work.  Although the Veteran's cervical spine symptoms are chronic, the Board finds that they do not render him unable to obtain and maintain substantially gainful employment.

The VA outpatient records reflect that the Veteran's low back and seizure disorders impact him significantly more.  Nonetheless, while the Veteran testified that he must now hire people to do certain chores, and he does not drive himself around anymore, he still remains mostly independent in his activities of daily living.  
A December 2013 VA outpatient entry notes his complaint of having become overheated while doing yard work.  (04/15/2015 VVA-CAPRI, p. 233)  Thus, notwithstanding his limitations on sitting and standing, the Board finds that the cervical spine, RUE radiculopathy, and tinnitus do not render the Veteran unable to obtain and maintain substantially gainful sedentary employment.  38 C.F.R. §§ 3.340, 3.341.  Thus, the Board finds no plausible basis on which to refer the case for consideration of IU on an extraschedular basis.  38 C.F.R. § 4.16(b).

In reaching this decision the Board considered the doctrine of reasonable doubt and afforded it where applicable.  See 38 C.F.R. § 4.3.  As the preponderance of the evidence is otherwise against the Veteran's claim for higher ratings, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).



ORDER

Entitlement to an evaluation not to exceed 30 percent for cervical spine DDD is granted, effective March 26, 2015, subject to the law and regulations governing the award of monetary benefits.

Entitlement to an evaluation not to exceed 40 percent for RUE radiculopathy is granted, effective March 26, 2015, subject to the law and regulations governing the award of monetary benefits.

Entitlement to a TDIU is denied.



____________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


